Title: To John Adams from François Adriaan Van der Kemp, 12 September 1814
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear and high respected friend!
Olden barneveld 12 Sept. 1814.

Not a line—not a Letter from Mount Wollaston Since that of July 5th with a note of Mrs A—I will not longer delaÿ to Send you a few lines. I hope not I dare presume, you Suffered not a new relapse because then Mrs Adams would have condescended to inform me of it. Neither did I hear in all that time from Boston. It is a painful reflection that great distances easily obliterate the vestiges of remembrance of new acquaintances neither—if this unhappily was the case—could I find great fault with them who are continually Surrounded by persons whom they cannot but revere and admire—but I am confident, this is not the case with you my frend! neither with your Ladÿ—Must I then conjecture—that preparations for festivals have So wholly engrossed your attention? well then—If this is the case I participate in your joÿ and pray that it may remain undisturbed. Alas! city of Washington! this would not have happened under your administration! No President ought to be bullied by his ministers;—and he who is too good natured or to weak—to controul the whole entrusted to his care who is not paramount above men and circumstances, and can command where complying is guilt, ought to resign the reins—
“Tel brille au Second rang, qui S’eclipse au premier”—
Here too is all confusion—orders and contre-orders daÿly—Numbers of Waggons passing and returning with their load countermanded by expresses—Mondaÿ the largest part of our Regt. was drafted—among them mÿ Son. He declined to volunteer—but was determined to go at his country’s call It caused Some painful emotions to his Mother and Sister I approved highly his conduct his Sister made his knapsack and prepared his things for his departure—Tuesday evening they were embodied with order to march Wednesday morning—at night counterorders arrived and wednesdaÿ morning they were discharged! Yesterday passed this neighbourhood four thousand men with Genl. Izard from Plattsburg for the harbour.
We paÿ here, now 2$ for wheat 8 pence for beef 2 sh for Butter—and in proportion for every article—I can not believe, that ye in N. England are So badlÿ off—
You See I have nothing to communicate deserving attention—as that my head-ache though at intervals trouble Some enough Seems to abate—Permit me then to propose a few questions—which I doubt not or you can answer I want instruction in English—and to whom can I apply with better Success than to my frend Adams or his Ladÿ—
What is the meaning of a Proverb by Pope
“old fish at table but young flesh &
a Dutchman would correct old wine &c I knew not that the English prefered old fish above fresh—I knew the French did So—“jeune chair et vieux poisson”
It can not mean the firmness of the fish—as I recollect when my frend Mappa dined in 1787 at Paris by Mss varillin Gver—the Lady recommended a Pike—folded in a damask napkin—comme, parfaite-ment bien mortifie!
What is the meaning “to have a hair in the palm of his hand”?
In Swifts correspondence is mentioned by Dr Sican “he Seems to be a Gentleman possessed of a large Share of art, good humour Sincerity and honesty, though upon the closest inspection” I could not perceive the hair in the palm of his hand “I have met with another exception to that rule” &c.
“My affairs went on at Sixes and Sevens” This I Supposes means in confusion but what is the origin of the Phraseologÿ? When in Holland any thing is enjoy’d in profusion, nothing wanted—it is Said—he has all—or he must have all on Eleven and thirty—this originates in Freisland—when—as you may know—are ii voting cities and 30 districts—Grietenÿen—Sending deputies to the assembly of States.
To persuade you, to give with a Liberal hand or what I learn from you I pedle out again—you may recollect that Mrs Adams favoured me, for my Daughters Sake, with flower-Seeds and Water-melons—and—now—Could you walk with me in mÿ garden—you might admire and flowers and mellons—of mount wollaston’s Soil. I have been with you often this past month—in your garden—in your parlour—at breakfeast—dinner and Supper—and received the polite kindnesses—then So liberalÿ—and with So much delicacÿ bestowed—again and again—and can not conquer the vain wish—ah! had my lot been cast in that neighbourhood! but ought not to be a gloomÿ wanderer in the wilderness—although forgotten;—a few—worthy a thousand—remember me—and among these few you my Dear Sir! Shall remain conspicuous. Do—and recommend me and ingratiate me deeper in the in the mind of your Lady—you—I am fully persuaded—cannot forget / your obliged frend!

Fr Adr. vander Kemp